02-11-436-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00436-CR
 
 



Devaughn
  Dejon Bryant
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 432nd District
  Court
 
of
  Tarrant County (1201128D)
 
January
  24, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS
 
 
 
PER
CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00436-CR
 
 



Devaughn Dejon Bryant


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Devaughn Dejon Bryant pled guilty to two counts of aggravated robbery with a
deadly weapon.  The jury convicted him and assessed his punishment at sixty
years’ confinement on each count.  The trial court sentenced Appellant
accordingly, ordering that the sentences run concurrently, and found that he
had used or exhibited a deadly weapon in the two robberies.
Appellant’s
court-appointed counsel has filed a motion to withdraw as counsel and a brief
in support of that motion.  In the brief, counsel avers that, in his professional
opinion, these appeals are frivolous.  Counsel’s brief and motion meet the
requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds for relief.[3] 
Appellant filed a pro se response to the Anders brief; the State
declined to file a brief.
After
an appellant’s court-appointed counsel files a motion to withdraw on the ground
that an appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record
to see if there is any arguable ground that may be raised on his behalf.[4]  Only then may we
grant counsel’s motion to withdraw.[5]
Because
Appellant entered an open plea of guilty, our independent review for potential
error is limited to potential jurisdictional defects, the voluntariness of his
plea, error that is not independent of and supports the judgment of guilt, and
error occurring after entry of the guilty plea.[6]
We
have carefully reviewed counsel’s brief and the appellate record.  We agree
with counsel that this appeal is wholly frivolous and without merit; we find
nothing in the appellate record that arguably might support this appeal.[7]  Accordingly, we
grant counsel’s motion to withdraw and affirm the trial court’s judgment.
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
J.; LIVINGSTON, C.J.; and GARDNER, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 24, 2013




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State,
813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App. 1991).


[4]See id. at 511.


[5]See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


[6]See Monreal v. State,
99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003), Young v. State, 8 S.W.3d
656, 666–67 (Tex. Crim. App. 2000).


[7]See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).